Order on Remittitur.
The appellee having made and presented a remittance in the sum of $220 in accordance with our original opinion, the judgment of the court below is, therefore, reformed, and as reformed, the judgment of the trial court in favor of appellee is affirmed in the sum of $529.44 with 6% interest thereon from April 21, 1947 and all cost in the court below. For reasons of the reduction in the judgment, one-half of the cost in this appeal is taxed against the respective plaintiff and defendant. It is so ordered.